DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “A control section adapted to” in claims 1, 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, 9, 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ho et al. – US 2003/0169769 (hereinafter Ho).
Re claim 1, Ho discloses:
“a control section adapted to perform control such that plural aggregated subframes are sent in a predetermined sequence for each frame included in each of spatially multiplexed streams when a frame is sent to another communication apparatus as plural spatially multiplexed streams” in para. 0041, 0044, 0045, 0050, 0052, 0009; Fig. 6; wherein at least the header section teaches the claimed “control section” and the sub-frames are transmitted according to the sequence numbers associated with the sub-frames.
Re claim 10, see corresponding claim 1 for similar claimed subject matter.
Re claim 3, Ho further implies the teaching of “the control section determines the number of spatially multiplexed streams and the number of aggregated subframes commensurate with communication reliability” in para. 0017, 0018, 0039, 0040, 0044-0046, 0052, 0055; wherein the amount of data to be aggregated relates to the channel condition.
Re claim 4, Ho further suggests the teaching of “wherein the control section determines the communication reliability commensurate with attributes of the another communication apparatus” in para. 0015, 0039, 0040, 0041, 0044-0046; wherein the feedback channel state information is utilized for determining the transmit data.
Re claim 9, Ho discloses “wherein the frame is an A-MPDU, and the subframe is an MPDU” in para. 0035, 0039, 0040.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11, 19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ho.
Re claim 11, Ho implies the teaching:
“a control section adapted to perform control such that original data is constructed for each frame included in each of spatially multiplexed streams by collecting error-free subframes from plural subframes aggregated in a predetermined sequence when a frame sent from another communication apparatus is received as plural spatially multiplexed streams” (para. 0041, 0044, 0045, 0050, 0052, 0009; 0007, 008, 0016, 0017; wherein Ho implies the original data would be decoding and recovering at the receiving end on the basis of the received aggregated data).  
Ho does not explicitly discloses the above underlined claimed subject matter, however, Ho suggests that if the data frame was not correctly received, the sending station may resent the data frame.  It would have been within the knowledge of one skilled in the art to have understood that Ho recovers the original data based only on the corrected frames by requesting the sending station to resend the frame that is not correctly received.
Re claim 20, see corresponding claim 11 for similar claimed subject matter.
Re claim 19, Ho discloses “wherein the frame is an A-MPDU, and the subframe is an MPDU” in para. 0035, 0039, 0040.
Claim(s) 2, 5, 12, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ho in view of Bennett – US 2008/0018784.
Re claim 2, Ho discloses almost all claimed subject matter in claim 2, as stated above, except for “the control section changes a sequence of the subframes for each of the frames”.
Bennett, in similar field of endeavor, discloses that the sequence of the subframe can be modify to suit a desired target (Abstract; para. 0037, 0044, 0048, 0066).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the filing to have incorporated the capability of modifying the sequence of the subframe, taught by Bennett, into Ho for the above benefit.
Re claim 12, see claim 2 for similar claimed subject matter.
Re claim 5, Ho further discloses “wherein the control section includes, as the frame, at least one frame in which subframes are arranged in order of sequence number” in Fig. 6; para. 0041, 0044, 0045.
Re claim 13, see claim 5 for similar claimed subject matter.
Allowable Subject Matter
Claims 6-8, 14-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hiddink et al. – US 7,586,948
Kim et al. – US 2017/0104570
Trainin et al. – US 2018/0375969

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAC V HA whose telephone number is (571)272-3040. The examiner can normally be reached 7-3:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAC V HA/           Primary Examiner, Art Unit 2633